- --                                   ------           --- --------- -------
~-   --   ~--   --~-   ·--                                                   -'~·-                           ------------




                  Affirmed; Opinion Filed January 15, 2013.




                                                                  In The
                                                          QCourt of ~peal~
                                                jfiftb 1JBi~trirt of -m:exa~ at 1JBalla~
                                                           No. 05-11-01194-CR

                                                CARLOS OCHOA CASTILLO, Appellant

                                                                     v.
                                                   ·THE STATE OFTEXAS, Appellee·

                                            On App~al from' the c:riminatD-istriCt' Court No.6~:.-'-·             · , · ,, ·' J
                                                         Dallas County, Texas
                                                  Trial Court Cause No. F09-5423i-X
                       ,·
                                                    MEMORANDUM OPINION
                                                 Before Justices Moseley, Francis, and Lang
                                                        Opinion by Justice Moseley

                               A jury convicted Carlos Ochoa Castillo of aggravated robbery with a deadly weapon, a

                  firearm, and assessed punishment at seventy-five years' imprisonment. See TEX. PENAL CODE

                  ANN. § 29.03(a)(2) (West 2011). On appeal, appellant's attorney filed a brief in which she

                  concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

                 Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

                  record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573

                  S.W.2d 807,811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy ofthe briefto
                              appellant. We advised appellant of his right to file a prose response, but he did not file a prose

                              response.

                                       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

                              827 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree the

                              appeal is frivolous and without merit. We find nothing in the record that might arguably support

                              the appeal.

                                       We affirm the trial court's judgment.




t   .... :   •   '.t·:·   .. 1_1   • • -.   :.i:j..J                                                      . r:
                              Do Not Publish
                              TEX. R. APP. P.47
                              111194F.U05




                                                                               -2-
                                    QCourt of §ppealii
                           jfiftb miiitrirt of 'lEexaii at mallaii
                                         JUDGMENT

CARLOS OCHOA CASTILLO,                              Appeal from the Criminal District Court
Appellant                                           No.6 ofDallas County, Texas (Tr.Ct.No.
                                                    F09-54232-X).
No.OS-11-01194-CR           V.                      Opinion delivered by Justice Moseley,
                                                    Justices Francis and Lang participating.
THE STATE OF TEXAS, Appellee


         Based on the Court's opinion ofthis date, the trial court's judgment is AFF_IRMED.
                                                                                        : --_i
    ~.   - -- :




         Judgment entered January 15,2013.